Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

*

KENNETH FOX
127 Riverside Drive
Chester, MD 21619

Plaintiffs, Civil Action No.

v. JURY TRIAL DEMANDED
KENNETH BOLINGER
265 Willis Road

Etters, PA 17319

* + * © * * ¥* € & *F RF HF *

Defendant
COMPLAINT & JURY DEMAND

COMES NOW the Plaintiff, Kenneth Fox, by and through his attorneys, Richard
W. Evans, Esquire, James G. Fegan, III, Esquire and McCarthy Wilson, LLP, and sues the
Defendant, Kenneth Bolinger, and states:

PARTIES

1. Plaintiff Kenneth Fox (herein after sometimes referred to as “Mr. Fox” or

“Plaintiff’), is an individual residing at 127 Riverside Drive, Chester, Maryland 21619.

LAW OFFICES 2. Upon information and belief, Defendant Kenneth Bolinger (herein after

McCartHy WILSON
ALIMITED LIABILITY PARTNERSHIP

zz00 REseancH BLve. | sQmetimes referred to as “Mr. Bolinger” or “Defendant”) is an individual residing at 256
SUITE 500

ROCKVILLE, MD 20850

(301 762-7770 Willis Road, Etters, Pennsylvania 17319.

 

 

 
LAW OFFICES

McCartHy WILSON
A LIMITED ERSHIP

IABILITY PARTN
2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850
{301) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 2 of 11

 

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over this Complaint under 28
US.C. § 1332.
4, The amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest, costs and attorneys’ fees.

5. This Court has personal jurisdiction over the Defendant because he
routinely engages in conduct in the State of Maryland out of which some or all of the
claims asserted in this Complaint arise.

6. Venue is properly had in this Court under 28 U.S.C. §1391(b) because the
Defendant has and/or continues to transact substantial business in the State of Maryland
and some or all of the offending conduct giving rise to this Complaint occurred in the
State of Maryland.

FACTS COMMON TO ALL COUNTS

7. In or about the summer of 2017, Mr. Fox and Mr. Bolinger became
acquainted as Mr. Bolinger had a 1975 60 foot Chris Craft motor yacht (the “Boat) that he
was looking to sell and Mr. Fox was interested in purchasing the Boat as a live-aboard
vessel, which would act as his primary residence.

8. On or about August 16, 2017 Mr. Fox and Mr. Bolinger entered into a
“Boat Buyer/Seller Purchase Agreement” in which Mr. Bolinger would sell Mr. Fox the
Boat.

9. The “Boat Buyer/Seller Purchase Agreement” stated that the total price of

the contract was $161,500.00.

 
A LIM

LAW OFFICES

McCartHy WILSON

2200 RESEARCH BLVD,
SUITE 500
ROCKVILLE, MD 20850

(301) 762-7770

TED LIABILITY PARTNERSHIP.

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 3 of 11

10. This agreement was subject to a survey of the Boat and that the Boat was
insurable at a normal rate.

ll. Asa result of the condition of the Boat and the results of the survey, the
Parties agreed that a number of repairs were necessary and would be completed by the
Defendant and the sale was contingent upon these repairs.

12. The necessary and agreed upon repairs were memorialized in numerous
addendums and emails.

13. Defendant made numerous statements to the Plaintiff that the repairs would
be made, that he was working on certain issues, that the repairs would be completed by
certain dates, that the Boat would be ready to finalize sale, and that the Boat would be
insurable at normal rates with repairs.

14. As the closing date approached, Defendant had not completed the repairs;
however, on Defendant’s representations that the repairs would be made and completed
within a certain timeframe, Plaintiff signed a “Loan (Mortgage) Agreement” on or about
May 21, 2018 that had an effective date of June 1, 2018.

15. Defendant continued to fail to complete all necessary repairs; however,
Plaintiff had to move on to the Boat as his apartment lease was up and the Boat was
intended to be used as his primary residence.

16. As the Boat was going to be the Plaintiff's primary residence, Plaintiff sold
at a discount or donated most of his furnishing and donated his previous boat to a

museum.

 
LAW OFFICES

McCarTHy WILSON

A LIMITED LIABILITY PARTNERSHIP

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850

(301) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 4 of 11

17. While Plaintiff was living aboard the Board, Defendant made few attempts
to make any of the repairs and Plaintiff was required to begin making some of the repairs
on his own so that the Boat would be livable.

18. Eventually, the Defendant stopped making attempts to perform any of the
agreed upon repairs after having had well over a year to perform the contracted work and
at times stopped responding to the Plaintiff's correspondence seeking to resolve the
outstanding issues.

19. As a result of the repairs not being made, the boat remained uninsurable
and/or uninsurable at a normal rate until the repairs were made, particularly those repairs
included on the survey that had been performed.

20. Despite the agreements having been signed, the title to the Boat was never
transferred to the Plaintiff.

21. As the Boat was uninsurable and not in acceptable living conditions as the
necessary and agreed upon repairs were not made, Plaintiff was forced to move off of the
Boat and surrender the Boat back to the Defendant who still maintained legal title.

22. Plaintiff was caused to expend seven thousand five hundred dollars
($7,500.00) on the down payment, three thousand one hundred sixty dollars ($3,160.00)
in surveys, three thousand six hundred ninety eight dollars and fifty cents ($3,698.50) on
slip fees, and in excess of four thousand dollars ($4,000.00) on repairs to the boat that
were necessary. |

23. Plaintiff had to repurchase furnishings to replace the items that he sold or

donated when moving on to the Boat and he was forced to borrow money from his

4

 
LAW OFFICES
McCartTHy WILSON
H

A LIMITED LIABILITY PARTNERSHIP

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850

(301) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 5 of 11

retirement to make a down payment on the new primary residence, causing him to incur
penalties, lose interest, and be unable to deposit or receive company matching for six
months.

24. Defendant now is in possession of the Boat with the repairs made by the
Plaintiff, the use of the surveys, still holding the down payment and upon information and
belief is still maintaining and/or did maintain the Boat in the slip paid for by the Plaintiff.

COUNT I: BREACH OF CONTRACT

23. Plaintiff re-alleges and incorporates herein by reference all of the preceding
paragraphs.

24, Plaintiff and Defendant entered into a contract for the sale of the Boat from
Defendant to Plaintiff, which included terms that the Defendant perform certain repairs to
the Boat.

25. The Defendant breached the contract by failing to perform the necessary
repairs pursuant to the contract and by never transferring the title of the Boat to the
Plaintiff.

26. As a result of the Defendant’s breach of the contract, the Plaintiff was
forced to expend certain monies to make the Boat livable while allowing Defendant extra
time to complete the repairs, and ultimately was forced to return possession of the Boat
back to the Defendant as it was not habitable an uninsurable due to the Defendants breach

of contract.

 
LAW OFFICES
McCartHy WILSON
ul

IMITED LIABILITY PARTNERSHIP.

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MB 20850

{(BOl) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 6 of 11

27. Also as a result of the Defendants breach, the Plaintiff incurred additional
fees and costs under this contract which have not been returned or reimbursed to the
Plaintiff.

WHEREFORE, the Plaintiff prays for judgment against Defendant for
compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00), plus
pre and post judgment interest, costs, attorney’s fees, and other and further relief that the

Court deems just and appropriate.

COUNT II: RESCISSION

28. Plaintiff re-alleges and incorporates herein by reference all of the preceding

paragraphs.

29. Plaintiff was induced into assenting to the contract on Defendant’s
representation that he would perform certain repairs and do so within a specified

timeframe.

30. Defendant materially breached the contract by failing to perform the

contracted repairs.

31. Upon realizing that Defendant was not going to make the repairs pursuant
to the contract, Plaintiff returned the Boat to the Defendant and attempted to have each

party made whole and returned to their pre-contract status.

32. Plaintiff has attempted to rescind the contract; however, while the

Defendant accepted the return of the Boat and has retaken possession, Defendant has

 
LAW OFFICES
McCartHy WILSON
A LIMITED LIA

ILITY PARTNERSHIP

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850

(BO!) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 7 of 11

refused to return any of the funds expensed by the Plaintiff and due and owing to the

Plaintiff.

WHEREFORE, the Plaintiff prays for judgment against Defendant for
compensatory damages, and seeks the rescission of the $161,500.00 contract and the
return of the funds due and owing to the Plaintiff, plus pre and post judgment interest,
costs, attorney’s fees, and other and further relief that the Court deems just and

appropriate.
COUNT UL: UNJUST ENRICHMENT

33. Plaintiff re-alleges and incorporates herein by reference all of the preceding
paragraphs.

34. The Defendant had failed to make the repairs necessary and required by the
contract causing the Plaintiff to make certain repairs and improvements to the Boat to
make it livable and operable.

35. The Plaintiff made these repairs at his own expense of over four thousand
dollars ($4,000.00).

36.  Asaresult of Defendant’s breach of contract, Plaintiff was forced to return
possession of the Boat to the Defendant.

37. Defendant now has possession of the Boat, has received the benefit of the
repairs made by and/or paid for by the Plaintiff, has used and/or benefitted from the in

and out of water surveys paid for by the Plaintiff, has used and/or continues to use the

 
LAW OFFICES

McCartuHy WILSON
A LIMITED LIAI

BILITY PARTNERSHIP

2200 RESEARCH BLVD.
SUITE SOO
ROCKVILLE, MD 20850
(301) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 8 of 11

docking slip paid for by the Plaintiff, and still holds the down payment made by the
Plaintiff.

38. Defendant has appreciated and had knowledge of the benefits provided by
Plaintiff.

39, By accepting the benefits of Plaintiffs payments, services, repairs, etc.,
breaching the contract with Plaintiff and not returning and/or reimbursing Plaintiff for the
benefits that Defendant has realized, Defendant has been unjustly enriched.

WHEREFORE, the Plaintiff prays for judgment against the Defendant for
compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00), plus
pre and post judgment interest, costs, attorney’s fees, and other and further relief that the

Court deems just and appropriate.
COUNT III: NEGLIGENT MISREPRESENTATION

40. Plaintiff re-alleges and incorporates herein by reference all of the preceding
paragraphs.

41. Mr. Bolinger negligently made numerous false statements regarding the
repairs to the Boat, the timeline of repairs to the Boat, and the insurability of the Boat.

42. Mr. Bolinger owed Mr. Fox a duty of care in their dealings and
negotiations.

43. Mr. Bolinger made these false statements with the intent that Mr. Fox
would act upon the statements and enter into the contract with Mr. Bolinger for the sale of

the Boat.

 
A LIMITE!

Law OFFICES
McCartHy WILSON

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850
(301) 762-7770

ID LIABILITY PARTNERSHIP

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 9 of 11

44. Mr. Bolinger knew that Mr. Fox would probably rely on his statements,
which ultimately proved to be false, and the reliance would result and in fact did result in
a loss to Mr. Fox.

45. Mr. Fox justifiably relied on Mr. Bolinger’s statements regarding the
repairs, timeline for making the repairs and the insurability of the Boat.

46, Asa result of Mr. Fox’s reliance on Mr. Bolinger’s false statements, Mr.
Fox entered into the contract for the sale of the Boat, which included the work which was
supposed to be performed by Mr. Bolinger, and as Mr. Bolinger’s statements proved to be
false, Mr. Fox sustained various losses, including at this time the loss of the of the down
payment, the costs of the surveys, the docking/slip fees, and monies that Mr. Fox was
forced to pay for repairs that were supposed to have been performed by Mr. Bolinger.

47. Also as a direct ‘and proximate result of Mr. Bolinger’s negligent
misrepresentation, Mr. Fox was caused to suffer and continues to suffer severe physical
and emotional distress, mental anguish, stress and anxiety, loss of use of the Boat, loss of
enjoyment of the Boat, and other compensatory injuries, damages, losses, and harms

WHEREFORE, the Plaintiff prays for judgment against the Defendant for
compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00), plus
pre and post judgment interest, costs, attorney’s fees, and other and further relief that the

Court deems just and appropriate.

 
LAW OFFICES
McCartHy WILSON

A LIMITED LIABILITY PARTNERSHIP

2200 RESEARCH BLVD,
SUITE 500
ROCKVILLE, MD 20850

(201 762-7770

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 10 of 11

COUNT V: FRAUD

48. Plaintiff re-alleges and incorporates herein by reference all of the preceding
paragraphs.

49, Mr. Bolinger knowingly or with reckless disregard for the truth made
numerous false representations regarding the repairs to the Boat, the timeline of repairs to
the Boat and the insurability of the Boat.

50. Mr. Bolinger made these false statements to cause Mr. Fox to enter in to the
contract with Mr. Bolinger for the sale of the Boat.

51. Mr. Bolinger knew that Mr. Fox would probably rely on his statements,
which ultimately proved to be false, and the reliance would result and in fact did result in
a loss to Mr. Fox.

52. Mr. Fox justifiably relied on Mr. Bolinger’s statements regarding the
repairs, timeline for making the repairs and the insurability of the Boat.

68. As a result of Mr. Fox’s reliance on Mr. Bolinger’s false statements, Mr.
Fox entered into the contract for the sale of the Boat, which included the work which was
supposed to be performed by Mr. Bolinger, and as Mr. Bolinger’s statements proved to be
false, Mr. Fox sustained various losses, including at this time the loss of the of the down
payment, the costs of the surveys, the docking/slip fees, and monies that Mr. Fox was

forced to pay for repairs that were supposed to have been performed by Mr. Bolinger.

10

 

 
LAW OFFICES

McCartHy WILSON
LIMITED LIABILITY PARTNERSHi

2200 RESEARCH BLVD.
SUITE 500
ROCKVILLE, MD 20850

(301) 762-7770

 

 

Case 8:19-cv-02426-GLS Document1 Filed 08/22/19 Page 11 of 11

WHEREFORE, the Plaintiff prays for judgment against the Defendant for

compensatory and punitive damages in excess of Seventy-Five Thousand Dollars

($75,000.00), plus pre and post judgment interest, costs, attorney’s fees, and other and

further relief that the Court deems just and appropriate.

Respectfully submitted,
McCARTHY WILSON LLP

Us// Richard W. Evans, Esquire
Richard W. Evans, Esquire #12528

sit James G. Fegan, Il], Esquire
James G. Fegan, III, Esquire #20789
2200 Research Boulevard,

Suite 500

Rockville, Maryland 20850

(301) 762-7770
(301)926-7444-facsimile
evansr@mewilson.com

Attorneys for Plaintiff

JURY DEMAND

Plaintiff Kenneth Fox hereby demands a trial by jury on all issues herein.

/s/ Richard W. Evans, Esquire
Richard W, Evans, Esquire #12528

 
